EXHIBIT 10.10

SECTION 409A AMENDMENTS TO

PORTFOLIO GRANT AWARDS

Made Under the American Express 2007

Incentive Compensation Plan

WHEREAS, American Express Company (the “Company”) has granted PG Awards (as
defined in Section 1(b) below) to certain executive officers of the Company; and

WHEREAS, the Company desires to amend the PG Awards to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated and other official guidance issued
thereunder (collectively, “Section 409A”);

NOW, THEREFORE, the Company hereby adopts the following amendments to the PG
Awards, effective January 1, 2009:

1. Definitions. For purposes of this Section 409A Amendments to American Express
Portfolio Grant Awards (this “Amendment”), the following terms shall have the
meanings provided thereto by this Section:

(a) “Agreement” means an agreement representing a PG Award.

(b) “PG Awards” mean the American Express Company 2007 Incentive Compensation
Plan Portfolio Grant 20    -20    .

2. Amendments.

(a) The last sentence of Section 4(a) of each Agreement is hereby amended in its
entirety to provide as follows:

“In the event of your death or your disability (if such disability qualifies as
a “disability” for purposes of Section 409A of the Code), such amount, if any,
shall be payable as soon as practicable thereafter, but in no event later than
90 days from the date of your disability or death, and unless otherwise
determined by the Committee, in cash, common shares of the Company, or other
property, or any combination thereof, and you and all others claiming under or
through you shall not be entitled to receive any other amounts under this Award.
In the event of your disability (if such disability does not qualify as a
“disability” for purposes of Section 409A of the Code), such amount, if any,
shall be payable after the Award Period in accordance with Paragraph 5(b), and
unless otherwise determined by the Committee, in cash, common shares of the
Company, or other property, or any combination thereof, and you and all others
claiming under or through you shall not be entitled to receive any other amounts
under this Award.”

(b) Section 5(b) of each Agreement is hereby amended to replace the language
“February 1, 20    , but in no event later than 90 days thereafter (or at such
other time or times as the Committee shall determine as provided in Paragraph
7)” with “February 1, 20    , but in no event later than 90 days thereafter.”



--------------------------------------------------------------------------------

(c) Section 8(b) of each Agreement is hereby amended to replace the first
reference to “termination of employment” with “separation from service (as that
term is defined for purposes of Section 409A of the Code)” and each subsequent
reference in such subsection to “termination of employment” with “separation
from service.”

(d) Section 13(a) of each Agreement is hereby to replace the language “within
five days after receipt by you of the written statement referred to in
Subparagraph (e)” with “within five days after the expiration of the
written-statement period referred to in Subparagraph 13(d) below.”

(e) Section 13(c) of each Agreement is hereby amended to replace the language
“within five business days of such determination” with “within five business
days of such determination, but not later than the December 31st of the year
following the year in which you remit the related taxes.”

(f) Section 13(d) of each Agreement is hereby to replace the language “As soon
as practicable following a Change in Control” with “As soon as practicable
following a Change in Control, but in no event later than 30 days thereafter.”

(g) A new Section 16 is hereby added to each Agreement which shall provide as
follows:

“16. Section 409A Compliance. This Agreement and the payment of the Award
hereunder are intended to comply with Section 409A of the Code and the Treasury
Regulations promulgated and other official guidance issued thereunder, and this
Agreement shall be administered and interpreted consistent with such intent and
the American Express Section 409A Compliance Policy, as amended from time to
time, and any successor policy thereto.”

3. Miscellaneous.

(a) Severability. If any provision of this Amendment is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
this Amendment, but shall be fully severable, and this Amendment shall be
construed and enforced as if said illegal or invalid provision had never been
inserted herein.

(b) Captions. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Amendment, and shall not
be considered in the construction of this Amendment.

(c) Gender and Number. In this Amendment, the masculine pronoun shall be
construed to include the feminine, and the singular shall be construed to
include the plural, wherever appropriate.

 

2



--------------------------------------------------------------------------------

(d) Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York to the extent not superseded by
federal law, without reference to the principles of conflict of laws.

(e) Compliance with Section 409A. The payment of PG Awards under this Amendment
and PG Awards is intended to comply with Section 409A, and this Amendment and
the terms of the PG Awards shall be interpreted, operated and administered
consistent with this intent and the Policy.

*        *        *        *        *

 

3